Citation Nr: 0003479	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-08 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for loss of tooth or teeth 
due to dental trauma for purposes of entitlement to Class 
II(a) outpatient dental treatment by VA.




REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran had unverified active duty from February 1954 to 
February 1958.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision of the VA Regional 
Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

The claim for service connection for loss of tooth or teeth 
due to dental trauma for purposes of entitlement to Class 
II(a) outpatient dental treatment by VA is not plausible.


CONCLUSION OF LAW

The claim for service connection for loss of tooth or teeth 
due to dental trauma for purposes of entitlement to Class 
II(a) outpatient dental treatment by VA is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the 
veteran's claim for service connection for loss of tooth or 
teeth due to dental trauma for purposes of entitlement to 
Class II(a) outpatient dental treatment by VA is whether he 
has presented evidence of a well grounded claim, that is, one 
which is plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well grounded claim, VA is under no duty 
to assist him in developing facts pertinent to such claim.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the reasons 
set forth below, the Board finds that the veteran has not met 
his burden of submitting evidence to support a belief by a 
reasonable individual that his claim for service connection 
for loss of tooth or teeth due to dental trauma for purposes 
of entitlement to Class II(a) outpatient dental treatment by 
VA is well grounded.

Pursuant to 38 U.S.C.A. §§ 1110, 1131, 1712 (West 1991) and 
38 C.F.R. § 17.161(c) (1999), one having a service-connected 
noncompensable dental disability adjudicated as, in the 
context of this case, resulting from service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
disability.  This is known as "Class II(a)" VA dental 
benefits.

The veteran contends that he sustained injury to one or more 
teeth when he struck his head in the course of a fall in 
service from the cargo hold of a ship in February 1956.  In 
this regard, however, service clinical evidence is negative 
for any reference to trauma involving any tooth.  In 
addition, a comparison of service dental evidence dated at 
the time of the veteran's entrance into service (in February 
1954) with that coincident with the month preceding his 
separation from service (in January 1958) reveals that no 
tooth present on the former occasion was missing in January 
1958.  Given the foregoing, then, a plausible claim for 
service connection for loss of tooth or teeth due to dental 
trauma for purposes of entitlement to Class II(a) outpatient 
dental treatment by VA is not presented.  Accordingly, such 
claim, as was determined by the RO, is not well grounded.  
38 U.S.C.A. § 5107(a).  

Finally, as pertinent to the veteran's claim for service 
connection for loss of tooth or teeth due to dental trauma 
for purposes of entitlement to Class II(a) outpatient dental 
treatment by VA, the Board is of the opinion that its 
discussion above bearing on such issue is sufficient to 
inform the veteran of the elements necessary to complete his 
application for a claim relative to such benefit.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).



ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for loss of tooth or teeth 
due to dental trauma for purposes of entitlement to Class 
II(a) outpatient dental treatment by VA is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

